NO. 07-08-0267-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 AUGUST 8, 2008
                         ______________________________

                    JOSEPH AKA JOEY H. JEFFREY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2007-418170; HONORABLE WELDON KIRK, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Joseph Jeffrey, (aka Joey H. Jeffrey), seeks to appeal a judgment convicting him

of intoxicated assault with a vehicle and imposing a life sentence. A copy of the judgment

included in the clerk’s record and appellant’s docketing statement indicate sentence was

imposed May 20, 2008. His notice of appeal was filed in the trial court on June 23, 2008.

Finding we have no jurisdiction to consider the appeal, we dismiss it.
       By letter, this Court informed appellant that the notice of appeal did not appear

timely and directed him to file any documents or matters considered necessary for the

Court to determine its appellate jurisdiction. In response, his counsel has submitted an

affidavit in which he describes the circumstances that caused him to file the notice of

appeal on June 23. Counsel’s affidavit concludes this Court is without jurisdiction to hear

the appeal. We agree.


       Our appellate jurisdiction is triggered through a timely notice of appeal. Olivo v.

State, 918 S.W.2d 519, 522 (Tex.Crim.App.1996). Rule of Appellate Procedure 26.2(a)

requires a notice of appeal be filed within 30 days after the day sentence is imposed in

open court, or within 90 days after imposition of the sentence if a timely motion for new trial

is filed. No motion for new trial was filed in this case.


       The rules permit an appellate court to extend the time to file a notice of appeal,

under a procedure outlined in Rule of Appellate Procedure 26.3. Appellant did not initiate

that procedure in this case. Appellant’s notice of appeal, filed more than thirty days after

imposition of sentence in open court, was untimely.


       The appropriate vehicle for seeking an out-of-time appeal is by writ of habeas

corpus from the Texas Court of Criminal Appeals pursuant to Code of Criminal Procedure

article 11.07. Tex. Code Crim. Proc. Ann art. 11.07 (Vernon Supp. 2004); Portley v. State,

89 S.W.3d 188, 190 (Tex.App.–Texarkana 2002, no pet.). Because appellant’s notice of

appeal was untimely, this Court has no jurisdiction to take any action but to dismiss the




                                               2
appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); see Olivo, 918
S.W.2d at 522.


      Consequently, we dismiss the appeal for want of jurisdiction.




                                        James T. Campbell
                                             Justice




Do not publish.




                                          3